Citation Nr: 1135320	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-08 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

3.  Entitlement to a rating in excess of 20 percent for a lower back disability.

4.  Entitlement to a rating in excess of 10 percent for atypical chest pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to January 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary prior to further appellate review of the Veteran's back claim.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims. 

Regarding chest pain, apparently owing to confusion by the Veteran as to how this is rated, the examination scheduled to evaluate it was cancelled.  Another examination should be scheduled.  

With regard to the knees and back, the Veteran has indicated they have worsened since they were last evaluated.  As such, another examination is warranted.  Additionally, the claims file contains a copy of a fully favorable ruling from the Social Security Administration (SSA), which found that the Veteran was unemployable on account of disability that included "musculoskeletal impairments."  Because the Veteran has several musculoskeletal issues on appeal, the SSA records may be relevant and should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request copies of any records relating to an award of SSA benefits to the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response should be provided if records are not available.

2.  Schedule the Veteran for a VA examination to evaluate the current nature and severity of his atypical chest pain.  The examiner should be provided with the Veteran's claims file.  To the extent possible, the examiner should determine the Veteran's workload capacity in METs, whether there is cardiac hypertrophy or dilatation, whether there is chronic congestive heart failure, and whether there is ventricular dysfunction (with the ejection fraction noted in the event such dysfunction is found).  

If these findings are not considered to meaningfully address impairment associated with the Veteran's service connected disability, (atypical chest pain) the appropriate findings as would express that impairment should be provided by an appropriate examiner.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral knee disabilities.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's knees and fully describe any pain, weakness, excess fatigability, and incoordination present in the knees during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness; 

b)  determine, to the fullest extent possible, the degree of limitation, if any, caused by periods of flare-ups of the knees; and if such an opinion cannot be provided, the examiner should provide a full explanation as to why such an opinion cannot be provided;  

c)  determine whether, and to what extent, the Veteran has any lateral instability or recurrent subluxation in either knee; and  

d)  determine whether the Veteran has dislocated semilunar cartilage in either knee with frequent episodes of locking, pain, and effusion into the joint.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lower back disability.  The examiner should:

a)  determine in degrees the range of motion in the Veteran's lumbosacral spine and should fully describe any pain, weakness, excess fatigability, and incoordination present during range of motion testing; and, to the fullest extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint due to pain and weakness or during flare-ups;  

b)  determine whether the Veteran has been prescribed any bed rest during the course of his appeal to treat his back, and if so indicate the duration (meaning number of weeks) of such treatment; 

c)  determine whether the Veteran's lower back disability causes any neurological impairment; and  

d)  determine whether the Veteran has any ankylosis in his spine, and, if so, determine whether the ankylosis is favorable or unfavorable.

5.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

